Exhibit 10.1
 
SUBSCRIPTION AND STANDBY COMMITMENT AGREEMENT
 
This Subscription and Standby Commitment Agreement (this “Agreement”), dated as
of December 7, 2006, is entered into by and among WestPoint International, Inc.
(the “Company”) and American Real Estate Holding Limited Partnership (the
“Purchaser”).
 
PRELIMINARY STATEMENTS
 
A.  Series A-1 Preferred Stock Offer. The Company proposes to sell to the
Purchaser, and the Purchaser desires to purchase from the Company, 1,000,000
shares of Series A-1 Preferred Stock, par value $0.01 per share of the Company
(the “Series A-1 Preferred Stock”), for a purchase price of $100 per share (the
“Per Share Purchase Price”) and for an aggregate purchase price of $100 million
(the “Series A-1 Aggregate Purchase Price”), subject to the terms of this
Agreement.
 
B.  Series A-2 Preferred Stock Offer. In addition, as described in the offering
memorandum attached hereto as Exhibit A (the “Offering Memorandum”), the Company
proposes to offer (the “Offer”) to each holder of record that is an “accredited
investor” (as defined below), as of the close of business on December 4, 2006
(the “Record Date”), of shares of its common stock, par value $0.01 per share
(“Common Stock”), other than the Purchaser or any of its direct or indirect
subsidiaries that are holders of record of Common Stock (such holders of record,
other than the Purchaser and such direct and indirect subsidiaries, being herein
referred to as the “Initial Series A-2 Offerees”), the right to purchase such
holder’s Percentage Interest and Overallotment Interest (each term as defined in
the Offering Memorandum) of 1,000,000 shares of Series A-2 Preferred Stock, par
value $0.01 per share of the Company (the “Series A-2 Preferred Stock” and
together with the Series A-1 Preferred Stock, the “Preferred Stock”)), for the
Per Share Purchase Price and for an aggregate purchase price of $100 million
(the “Series A-2 Aggregate Purchase Price” and together with the Series A-1
Aggregate Purchase Price, the “Aggregate Purchase Price”)). As acknowledged by
the parties hereto and as more fully described in the Offering Memorandum, the
Initial Series A-2 Offerees may assign their rights to purchase Series A-2
Preferred Stock to their wholly-owned subsidiaries so long as such entity is an
accredited investor (collectively with the Series A-2 Initial Offerees, the
“Series A-2 Offerees”) and the Series A-2 Offerees have the right to subscribe
for shares of Series A-2 Preferred Stock in excess of their Percentage Interest
if any other Series A-2 Offerees do not subscribe for their full Percentage
Interest. The Series A-2 Offerees are being given the opportunity to elect to
collectively purchase all of the Series A-2 Preferred Stock, but are not being
given the opportunity to, and shall not have the right to, purchase some but not
all of the Series A-2 Preferred Stock. If the Series A-2 Offerees do not
collectively purchase all of the shares of the Series A-2 Preferred Stock, the
Company proposes to sell to the Purchaser, all such shares for the Per Share
Purchase Price and for the Series A-2 Aggregate Purchase Price. The Offer and
sale of the Series A-2 Preferred Stock to the Series A-2 Offerees, the sale of
the Series A-2 Preferred Stock to the Purchaser in the event that not all of the
Series A-2 Preferred Stock is purchased by the Series A-2 Offerees, and the sale
of the Series A-1 Preferred Stock to the Purchaser, are collectively referred to
as the “Transactions” and, December 19, 2006, which is the last day on which the
Offer may be accepted by the Series A-2 Offerees, is referred to as the
“Expiration Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
STATEMENT OF AGREEMENT
 
In consideration of the premises and the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
1.  Series A-1 Preferred Stock Commitment.Subject to the terms and conditions
hereof, the Purchaser agrees to purchase from the Company, and the Company
agrees to issue and sell to the Purchaser, 1,000,000 shares of Series A-1
Preferred Stock at the Per Share Purchase Price per share, constituting in the
aggregate the Series A-1 Aggregate Purchase Price (the “Series A-1 Commitment”).
 
2.  Series A-2 Preferred Stock Commitment.
 
(a)  Series A-2 Commitment. Subject to the terms and conditions hereof and in
the event that all of the shares of Series A-2 Preferred Stock are not
subscribed for on or prior to the Expiration Date and paid for by the Series A-2
Offerees on or prior to 5:00 p.m. on the first day following the Expiration Date
(or if such day is not a business day, the next succeeding business day) (the
“Funding Date”), the Purchaser agrees to purchase from the Company and the
Company agrees to issue and sell to the Purchaser, all of the shares of Series
A-2 Preferred Stock at the Per Share Purchase Price per share, constituting in
the aggregate the Series A-2 Aggregate Purchase Price (the “Series A-2
Commitment” and together with the Series A-1 Commitment, the “Commitment”).
 
(b)  Expiration Date; Funding Date. Without the prior written consent of the
Purchaser, which may be withheld in its sole and absolute discretion, neither
the Expiration Date nor the Funding Date will be extended.
 
(c)  Notification of Series A-2 Preferred Stock to be Purchased. As soon as
practicable following the expiration of the exercise period of the Offer and
promptly following its determination of the number of shares of Series A-2
Preferred Stock validly subscribed for by the Series A-2 Offerees in accordance
with the terms of the Offer, the Company shall notify the Purchaser in writing
of the number of shares of Series A-2 Preferred Stock validly subscribed for by
the Series A-2 Offerees. If all of the Series A-2 Preferred Stock has been
validly subscribed for by the Expiration Date by the Series A-2 Offerees, then
promptly following the Funding Date, the Company shall notify the Purchaser in
writing whether it has received $100 million as payment for the Series A-2
Preferred Stock by the Series A-2 Offerees and whether the Purchaser is required
to purchase the Series A-2 Preferred Stock pursuant to the Series A-2
Commitment.
 
(d)  Satisfaction of Commitment. The Purchaser may, in its sole discretion,
satisfy the Commitment directly and/or indirectly through one or more of its
direct or indirect subsidiaries (each, a “Purchaser Designee”); provided,
however, any such Purchaser Designee shall be required to make the
representations and warranties set forth in Section 5 to the Company and assume
the obligations of the Purchaser hereunder, and the Purchaser shall remain
liable under this Agreement as set forth herein.
 
 
-1-

--------------------------------------------------------------------------------

 
 
3.  Closing; Payment of Purchase Price and Fees.
 
(a)  Closing; Closing Date. The delivery of and payment for the shares of
Preferred Stock shall take place at the offices of Wolf, Block, Schorr and
Solis-Cohen LLP, 250 Park Avenue, New York, New York 10177 on the business day
following the satisfaction and/or waiver of all of the conditions set forth
herein (other than such conditions by their nature to be satisfied at
consummation) or at such other place and time as is mutually agreed to in
writing by the parties hereto (the “Closing” and such date, the “Closing Date”).
 
(b)  Company Deliverables. On the Closing Date the Company shall deliver to the
Purchaser the following:
 
(i)  stock certificates representing the shares of Preferred Stock purchased by
the Purchaser and the Purchaser Designees pursuant to the Commitment, in the
denominations and registered in the names of the Purchaser and, subject to the
restrictions set forth herein, such Purchaser Designees, as designated in
writing by the Purchaser not later than five (5) business days prior to the
Closing Date;
 
(ii)  a certificate, dated as of the Closing Date, executed by an officer of the
Company certifying as to the fulfillment of the closing conditions specified in
Sections 9(a)(i) and 9(a)(ii);
 
(iii)  a certificate, dated as of the Closing Date, and signed by a secretary or
assistant secretary of the Company as to the Company’s organizational documents,
and the Company’s adoption of resolutions as to the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby; and
 
(iv)  such other written instruments or documentation as may be reasonably
necessary or appropriate in order to document the satisfaction or waiver of the
applicable closing conditions set forth in Section 9, as reasonably requested by
the Purchaser.
 
(c)  Purchaser Deliverables. On the Closing Date the Purchaser shall deliver to
the Company the following:
 
(i)  the Series A-1 Aggregate Purchase Price, and if applicable, the Series A-2
Aggregate Purchase Price, by wire transfer of immediately available funds to an
account designated by the Company;
 
(ii)  a certificate, dated as of the Closing Date, executed by an officer of the
Purchaser certifying as to the fulfillment of the closing conditions specified
in Sections 9(b)(i) and 9(b)(ii); and
 
(iii)  such other written instruments or documentation as may be reasonably
necessary or appropriate in order to document the satisfaction or waiver of the
applicable closing conditions set forth in Section 9, as reasonably requested by
the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
4.  Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as of the date hereof and as of the Closing Date as
follows:
 
(a)  Organization, Good Standing and Qualifications. The Company is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the State of Delaware. The Company is duly licensed or qualified to do
business as a foreign corporation and is in good standing under the laws of any
other jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary, except where the failure to be so qualified or to be in good standing
is not, individually or in the aggregate, reasonably expected to have a Material
Adverse Effect. A “Material Adverse Effect” means (i) the effect of any event or
circumstance that, taken alone or in conjunction with any other events or
circumstances, has or could reasonably be expected to have a material adverse
effect on the business, operations, results of operations, properties,
liabilities or condition (financial or otherwise) of the Company and its
subsidiaries taken as a whole or (ii) the impairment of the Company’s ability to
perform its obligations under the Transaction Documents (as defined below);
provided, however, that (A) a material adverse change in (I) the global, United
States or regional economy generally, (II) home fashion textile manufacturing,
distribution or marketing conditions generally or (III) global or United States
securities markets, (B) a change in applicable law or (C) a change caused by any
announcement of any of the transactions contemplated by this Agreement, shall
not, in and of itself, be deemed to have a Material Adverse Effect. The Company
has all requisite corporate power and authority to own, operate, and lease its
properties and carry on its businesses as now conducted in all material
respects.
 
(b)  Subsidiaries. Each of the material subsidiaries of the Company is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization. All of the outstanding shares of capital stock
of each of the Company’s subsidiaries is authorized, validly issued, fully paid
and nonassessable and all such shares are owned by the Company or another wholly
owned subsidiary of the Company.
 
(c)  Corporate Authority; Binding and Enforceable. The Company has the requisite
corporate power and authority to execute and deliver this Agreement, the
Offering Memorandum and any other documents that are executed and delivered in
connection with this Agreement, the Transactions and the transactions
contemplated hereby and thereby (the “Transaction Documents”) and all requisite
power, authority and financial ability to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby,
subject to the Stockholder Approval (as defined below). The Transactions, the
Transaction Documents and the consummation and performance by the Company of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action of the Company, subject to the Stockholder Approval.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except to the extent the
enforceability of which may otherwise be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally, and general equitable
principles.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d)  Capital Structure. The authorized capital stock of the Company consists of
200,000,000 shares of Common Stock and 10,000,000 shares of preferred stock. As
of the Record Date 19,498,389 shares of Common Stock are issued and outstanding
and 10,501,611 shares of Common Stock are reserved for issuance pursuant to
outstanding subscription rights to purchase such number of shares of Common
Stock. There is current litigation relevant to the ownership of the capital
stock of the Company as more fully described in the Offering Memorandum. The
Company has issued stock appreciation rights, and may issue additional stock
appreciation rights, to certain executives of the Company pursuant to management
stock appreciation plans approved by the Board of Directors of the Company.
Except as set forth above, as of the date hereof, no share of capital stock or
other equity or voting securities of the Company are issued, reserved for
issuance or outstanding. In addition, except as set forth above, there are no
issued, outstanding or authorized options, warrants, rights, calls, convertible
instruments, phantom stock, stock appreciation or similar rights or other
agreements or commitments or preemptive rights to which the Company is a party
or which is binding upon the Company providing for the issuance, disposition or
acquisition of any of its capital stock or any other debt or equity security, or
voting rights, rights of first refusal, subscription, stock restriction or
similar rights.
 
(e)  No Organic or Legal Violations. The execution and delivery of this
Agreement by the Company does not and the consummation of the transactions
contemplated hereby will not conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under or give rise to
a right of termination, cancellation, modification or acceleration of any
obligation or to a loss of a benefit under, or result in the creation of any
lien upon any of the properties or assets of the Company or any of its
subsidiaries under (A) the certificate of incorporation, bylaws or other
organizational documents of the Company; or (B) any law or agreement applicable
to the Company or by which any property or asset of the Company is bound or
affected; or (C) any note, bond, mortgage, indenture, lease, license, permit or
franchise to which the Company is a party except, in the case of clauses (B) and
(C), for any such conflicts, violations, breaches, defaults, events, losses,
payments, cancellations, encumbrances, or other occurrences that are not,
individually or in the aggregate, reasonably expected to have a Material Adverse
Effect.
 
(f)  Compliance with Law. The Company is in compliance with any law or agreement
applicable to the Company or by which any property or asset of the Company is
bound or affected, except for such noncompliance that is not, individually or in
the aggregate, reasonably expected to have a Material Adverse Effect.
 
(g)  Financial Information. The Company has previously provided to the Purchaser
the audited consolidated balance sheets and statements of operations and changes
in stockholders’ equity and cash flows of the Company and its subsidiaries as of
and for the year ended December 31, 2005 (the “Audited Financial Statements”)
and the unaudited consolidated balance sheet and the unaudited consolidated
statements of operations and changes in stockholders’ equity and cash flows of
the Company and its subsidiaries as of and for the ten-month period ended
November 4, 2006 (the “Unaudited Financial Statements,” and together with the
Audited Financial Statements, the “Financial Statements”). The Financial
Statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered thereby (subject, in the case of the Unaudited Financial
Statements to normal recurring year-end adjustments and the absence of all
required footnotes thereto); and (C) fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of the
Company and its subsidiaries as of the respective dates thereof and for the
periods referred to therein. Neither the Company nor any of its subsidiaries has
any material liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise), except for liabilities and obligations
reflected on the Unaudited Financial Statements or that were incurred after
November 4, 2006 in the ordinary course of business consistent with past
practice.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(h)  Ordinary Course. Since November 4, 2006, the Company and its subsidiaries
have conducted their business only in the ordinary course consistent with past
practice, and there has not been:
 
(i)  any effect, event, change or condition which has had or is reasonably
expected to have a Material Adverse Effect, other than the Company’s continuing
operating losses;
 
(ii)  any material damage, destruction or loss to any material asset or property
owned by the Company or any of its subsidiaries, whether or not covered by
insurance;
 
(iii)  any declaration, setting aside or payment of any dividend or other
distribution (whether in cash, stock or property) with respect to any of the
Company’s capital stock (other than in accordance with its terms) or any
repurchase, redemption or other acquisition by the Company or any of its
subsidiaries of any outstanding shares of capital stock or other securities of
the Company or any of its subsidiaries;
 
(iv)  any change in accounting methods, principles or practices by the Company
or any of its subsidiaries, except for changes resulting from changes in GAAP;
or
 
(v)  any agreement, commitment, arrangement or undertaking by the Company or any
of its subsidiaries to perform any action described in clauses (i) through (iv).
 
(i)  Due Authorization; Valid Issuance. The Company has duly authorized and
reserved a sufficient number of shares of Common Stock for issuance upon
conversion of the Preferred Stock. Upon delivery of the shares of Preferred
Stock to the Purchaser and payment therefor as contemplated hereunder such
shares shall be, and, if and when issued, any shares of Preferred Stock issued
to pay dividends on the Preferred Stock and any Common Stock issued upon
conversion of the Preferred Stock shall be, duly authorized, validly issued,
fully paid and nonassessable, and free and clear of all liens, preemptive
rights, rights of first refusal, subscription and similar rights. Based, in
part, on the representations and warranties of the Purchaser in Section 5 and
the representations and warranties to be provided by any Series A-2 Offerees in
connection with the Offer, the Offer and the sale and issuance of the shares of
Preferred Stock are exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the securities or blue sky laws in any applicable state.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(j)  Fees. Except for the fee to be paid to Gordian Group LLC pursuant to the
Engagement Letter, dated as of November 7, 2006 between Gordian Group LLC and
the Company (the “Gordian Engagement Letter”), no broker, investment banker,
financial advisor or other person, is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company or any of its subsidiaries.
 
5.  Representations and Warranties of Purchaser. The Purchaser, represents and
warrants to the Company as of the date hereof and as of the Closing Date as
follows:
 
(a)  Due Organization and Good Standing. The Purchaser is duly organized,
validly existing, and in good standing under the laws of the state of its
organization.
 
(b)  Corporate Authority; Binding and Enforceable. The Purchaser has all
requisite power and authority to execute and deliver this Agreement, and all
requisite power, authority and financial ability to perform its obligations
hereunder, and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized by all requisite action of the
Purchaser. This Agreement has been duly executed and delivered by the Purchaser
and constitutes a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except to the
extent the enforceability of this Agreement may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally, and general
equitable principles.
 
(c)  No Organic or Legal Violations. The execution and delivery of this
Agreement by the Purchaser does not and the consummation of the transactions
contemplated hereby will not conflict with, or result in any violation of, or
default (with or without notice or lapse of time, or both) under or give rise to
a right of termination, cancellation, modification or acceleration of any
obligation or to a loss of a benefit under, or result in the creation of any
lien upon any of the properties or assets of the Purchaser or any of its
subsidiaries under (A) the certificate of incorporation, bylaws or other
organizational documents of the Purchaser; (B) any law or agreement applicable
to the Purchaser or by which any property or asset of the Purchaser is bound or
affected; or (C) any note, bond, mortgage, indenture, lease, license, permit or
franchise to which the Purchaser is a party except, in the case of clauses (B)
and (C), for any such conflicts, violations, breaches, defaults, events, losses,
payments, cancellations, encumbrances, or other occurrences that are not,
individually or in the aggregate, reasonably expected to prevent or materially
delay the consummation of any of the transactions contemplated by this
Agreement. No filing or other action by the Purchaser is required under the
Hart-Scott-Rodino Antitrust Improvement Act of 1976 in connection with the
Agreement, the Transactions or the transactions contemplated hereby and thereby.
 
(d)  Compliance with Law. The Purchaser is in compliance with any law or
agreement applicable to the Purchaser or by which any property or asset of the
Purchaser is bound or affected, except for such noncompliance that is not,
individually or in the aggregate, reasonably expected to prevent or materially
delay the consummation of any of the transactions contemplated by this
Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(e)  Accredited Investor. The Purchaser is an “accredited investor” within the
meaning of Rule 501 of Regulation D under the Securities Act.
 
(f)  Sophistication. The Purchaser is (A) knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the shares of Preferred Stock, including investments in
securities issued by the Company and comparable entities, (B) is able to bear
the economic risk associated with the purchase of the shares of Preferred Stock
including a total loss of its investment, and (C) has had the opportunity to
request, receive, review and consider all information it deems relevant in
making an informed decision to purchase the shares of Preferred Stock. The
Purchaser acknowledges that the Company has not given Purchaser any investment
advice, credit information or opinion on whether the purchase of its portion of
the shares of Preferred Stock is prudent.
 
(g)  Investment. The Purchaser is acquiring the shares of Preferred Stock in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such shares or entering into
any arrangement or understanding with any other persons regarding the
distribution of such shares.
 
(h)  Compliance with Securities Act. The Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
shares of Preferred Stock, or the shares of Common Stock issuable upon
conversion of such shares, except in compliance with the Securities Act and the
rules and regulations promulgated thereunder and any applicable state securities
laws.
 
(i)  Exemption from Registration. The Purchaser understands that the shares of
Preferred Stock are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws and that the Company is relying, in part, upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the shares.
 
(j)  Restricted Securities. The Purchaser understands that, until such time as
its shares of Preferred Stock are sold pursuant to a registration statement that
has been declared effective under the Securities Act or pursuant to Rule 144
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the shares will bear
a restrictive legend in substantially the following form:
 
“The shares evidenced by this certificate and the shares into which they are
convertible have not been registered under the Securities Act of 1933, as
amended (the ‘Securities Act’), or the securities laws of any state or other
jurisdiction. None of such shares may be offered, sold, pledged or otherwise
transferred except (1) pursuant to an exemption from registration under the
Securities Act or (2) pursuant to an effective registration statement under the
Securities Act, in each case in accordance with all applicable securities laws
of the states and other jurisdictions, and in the case of a transaction exempt
from registration, unless the issuer has received an opinion of counsel
reasonably satisfactory to it that such transaction does not require
registration under the Securities Act and such other applicable laws.”


 
-7-

--------------------------------------------------------------------------------

 
 
Certificates representing the shares of Common Stock into which the Preferred
Stock is convertible shall bear a comparable legend to the legend set forth
above.


(k)  Regulation D. The Purchaser shall not, and shall not permit any of its
directors, officers, employees, affiliates and agents to, engage in any activity
in connection with the Transactions that constitutes a “general solicitation” or
would otherwise cause the Company to fail to satisfy the manner of offering
limitations set forth in Rule 502(c) of Regulation D under the Securities Act in
connection with the Transactions; provided, that the Purchaser shall have no
responsibility with respect to the actions of the Company or its subsidiaries.
 
6.  Covenants of the Company. The Company agrees that:
 
(a)  Offering Memorandum. The Company shall prepare and circulate (or cause the
preparation and circulation of) the Offering Memorandum to the Series A-2
Offerees. Except as may be required by applicable securities law, the Company
will not modify or amend the Offering Memorandum without the consent of the
Purchaser (which consent may be withheld in its sole and absolute discretion)
 
(b)  Transactions. The Company shall conduct the Transactions in compliance with
the Securities Act and all other applicable local, state or federal securities
laws. The Company shall not modify or amend the terms of the Transactions
without the consent of the Purchaser (which consent may be withheld in its sole
and absolute discretion).
 
(c)  Amendment to the Bylaws. The Company shall take any and all actions
necessary on its part to make effective, as of the Closing, the Amended and
Restated By-Laws of the Company attached hereto as Exhibit B (the “Restated
By-Laws”). The Restated By-Laws shall be and remain effective from the Closing
and until thereafter amended in compliance with the terms thereof and applicable
law.
 
(d)  Amendment to the Certificate of Incorporation. Subject to the Stockholder
Approval, the Company shall take any and all actions necessary on its part to
make effective as of the Closing, and subject to the completion of the
Transactions, the Restated Certificate of Incorporation of the Company in the
form attached hereto as Exhibit C (the “Restated Charter”). The Restated Charter
shall be and remain effective from the Closing and until thereafter amended in
compliance with the terms thereof and applicable law.
 
(e)  Certificate of Designation. The Company shall take any and all actions
necessary on its part to make effective, as of the Closing, the Certificate of
Designation in the form attached hereto as Exhibit D (the “Certificate of
Designation”). The Certificate of Designation shall be and remain effective from
the Closing and until thereafter amended in compliance with the terms thereof
and applicable law.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(f)  Board Reconstitution. The Company shall take any and all actions necessary
on its part (including obtaining the resignation of directors) to cause the
directors comprising the full Board of Directors from and after the Closing, (i)
to consist of four directors elected by the holders of Common Stock in three
classes as follows: Joseph Pennacchio to serve as a director of the Company for
a term starting at the time that the Restated Charter becomes effective and
expiring at the annual meeting of stockholders to be held in 2007, Keith Meister
to serve as a director of the Company for a term starting at the time that the
Restated Charter becomes effective and expiring at the annual meeting of
stockholders to be held in 2008 and Vincent J. Intrieri and Carl C. Icahn to
serve as directors of the Company for a term starting at the time that the
Restated Charter becomes effective and expiring at the annual meeting of
stockholders to be held in 2009, (ii) three directors elected by holders of
Series A-1 Preferred Stock and (iii) three directors elected by holders of
Series A-2 Preferred Stock, consistent with the Restated Charter, the Restated
By-Laws and the Certificate of Designation (the “Board Reconstitution”).
 
(g)  Stockholder Approval. The Company shall, in accordance with applicable law,
its certificate of incorporation and by-laws, call for the annual meeting of
stockholders to be scheduled for no later than December 20, 2006 for the purpose
of obtaining approval of the Restated Charter pursuant to Section 242 of the
Delaware General Corporation Law and electing the directors consistent with the
Board Reconstitution (the “Stockholder Approval”).
 
(h)  Information. The Company shall furnish the Purchaser with such information
regarding itself and its subsidiaries as the Purchaser may reasonably request.
 
7.  Covenants of the Purchaser. The Purchaser agrees to cause its affiliates
that are record holders of Common Stock to be present in person or by proxy at
the stockholder meeting duly called by the Company to obtain the Stockholder
Approval, and at any adjournment or postponement thereof, and to cause such
affiliates to vote all shares of Common Stock held by them in support of the
Restated Charter and Restated Bylaws
 
8.  Covenants of both the Company and the Purchaser. Each of the Company and the
Purchaser agrees that:
 
(a)  Cooperation. It will use reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other parties in doing, all things reasonably necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated hereby.
 
(b)  Notice. It will promptly deliver to the other parties hereto written notice
of any matter, event or development that is or could (A) render any
representation or warranty made by it herein inaccurate or incomplete in any
respect or (B) constitute or result in a breach by it of, or a failure by it to
comply with, any covenant herein.
 
(c)  Registration Rights Agreement. Contemporaneously with or as soon as
practicable following the Closing, the Company and the Purchaser shall each
execute and deliver the Registration Rights Agreement set forth on Exhibit E
hereto.
 
 
-9-

--------------------------------------------------------------------------------

 
 
9.  Conditions to Closing.
 
(a)  Conditions of Purchaser’s Obligations. The obligation of the Purchaser to
purchase the shares of Preferred Stock and consummate the transactions
contemplated herein shall be subject to the satisfaction (or waiver by the
Purchaser) of each of the following conditions:
 
(i)  the representations and warranties of the Company contained in Section 4
that are qualified as to materiality shall be true and correct in all respects
on and as of the date hereof and the date of the consummation of the
Transactions, with the same force and effect as though made on and as of such
date, except to the extent that any representation or warranty is made as of a
specified date, in which case such representation or warranty shall be true and
correct as of such specified date, and the representations and warranties that
are not so qualified shall be true and correct in all material respects on and
as of the date hereof and the date of the consummation of the Transactions, with
the same force and effect as though made on and as of such date, except to the
extent that any representation or warranty is made as of a specified date, in
which case such representation or warranty shall be true and correct in all
material respects as of such specified date;
 
(ii)  the Company shall have performed or complied, in all material respects,
with its covenants required to be performed or complied with under this
Agreement;
 
(iii)  no injunction, order or decree of a court of competent jurisdiction shall
modify, or prohibit, in whole or in part, (x) the consummation of, the
Transactions or the transactions contemplated hereby, (y) the election (to be
effective simultaneously with the Closing, by written consent of the holders of
Series A Preferred Stock) of the 3 directors to be elected by the holders of the
Series A-1 Preferred Stock and the Series A-2 Preferred Stock, or otherwise
frustrate the purpose of the Transactions, including the acquisition of certain
bed products manufacturing facilities from Manama Textile Mills WLL in Bahrain
(the “Bahrain Acquisition”);
 
(iv)   the Offer shall have expired;
 
(v)  the Company shall have performed or complied with its obligations under
Sections 6(a) - 6(h) and the matters stated in Sections 6(a) - 6(h) shall have
occurred;
 
(vi)   the Company and the other parties thereto shall have executed and
delivered a definitive agreement regarding the Bahrain Acquisition;
 
(vii)   the Company is ready willing and able to engage in the Closing and
deliver the items required to be delivered pursuant to Section 3(b); and
 
(viii)  either (a) all of the shares of the Series A-2 Preferred Stock have been
subscribed for on or prior to the Expiration Date and paid for by the Series A-2
Offerees on or prior to the Funding Date or (b) the Company is ready, willing
and able to deliver the certificates of Series A-2 Preferred Stock to the
Purchaser pursuant to Section 3(b) for purchase by the Purchaser hereunder.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)  Conditions of the Company’s Obligations. The obligation of the Company to
issue and sell the shares of Preferred Stock and consummate the transactions
contemplated herein shall be subject to the satisfaction (or waiver by the
Company) of each of the following conditions:
 
(i)  the representations and warranties of the Purchaser contained in Section 5
that are qualified as to materiality shall be true and correct in all respects
on and as of the date hereof and the date of the consummation of the
Transactions, with the same force and effect as though made on and as of such
date, except to the extent that any representation or warranty is made as of a
specified date, in which case such representation or warranty shall be true and
correct as of such specified date, and the representations and warranties that
are not so qualified shall be true and correct in all material respects on and
as of the date hereof and the date of the consummation of the Transactions, with
the same force and effect as though made on and as of such date, except to the
extent that any representation or warranty is made as of a specified date, in
which case such representation or warranty shall be true and correct in all
material respects as of such specified date;
 
(ii)  the Purchaser shall have performed or complied, in all material respects,
with its covenants required to be performed or complied with under this
Agreement;
 
(iii)  no injunction, order or decree of a court of competent jurisdiction shall
modify, or prohibit, in whole or in part, (x) the consummation of, the
Transactions or the transactions contemplated hereby, (y) the election (to be
effective simultaneously with the Closing by written consent of the holders of
Series A Preferred Stock) of the 3 directors to be elected by the holders of the
Series A-1 Preferred Stock and the Series A-2 Preferred Stock, or otherwise
frustrate the purpose of the Transactions, including the Bahrain Acquisition;
 
(iv)  the Offer shall have expired;
 
(v)  the matters stated Sections 6(c) - 6(g) shall have occurred; and
 
(vi)  the Company and the other parties thereto shall have executed and
delivered a definitive agreement regarding the Bahrain Acquisition.
 
10.  Termination.
 
(a)  Mutual Consent. This Agreement may be terminated at any time prior to
Closing by mutual written consent of the Company and the Purchaser.
 
(b)  By the Company. The Company shall be entitled to terminate this Agreement
at any time prior to Closing by giving written notice thereof to the Purchaser
in the event that (i) the Purchaser materially breaches this Agreement; provided
that the Purchaser has not cured such breach within 10 days following receipt of
written notice thereof from the Company or such breach is not curable, or (ii)
the Transactions and the transactions contemplated hereby shall not have been
consummated on or before December 31, 2006, other than such failure resulting
from any breach by the Company of its obligations hereunder.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(c)  By the Purchaser. The Purchaser shall be entitled to terminate this
Agreement at any time prior to Closing by giving written notice thereof to the
Company in the event that (i) the Company materially breaches this Agreement;
provided that the Company has not cured such breach within 10 days following
receipt of notice thereof from the Purchasers or such breach is not curable, or
(ii) the Transactions and the transactions contemplated hereby shall not have
been consummated on or before December 31, 2006, other than due to the any
failure resulting from any breach by the Purchaser of its obligations hereunder.
 
(d)  Effect of Termination. Upon termination of this Agreement by the Company
pursuant to Section 10(b) or by the Purchaser pursuant to Section 10(c), this
Agreement shall terminate upon delivery of such notice as described in
Section 10(b) or Section 10(c), as applicable, and no party hereto shall have
any liability or obligation hereunder; provided however, upon termination under
Section 10(b) or Section 10(c), the covenants and agreements made by the parties
herein under this Section and Section 20 shall survive indefinitely in
accordance with their terms; provided, also, that no such termination shall
relieve the Purchaser or the Company from liability for breach or
non-performance of any representation, warrant, covenant or agreement hereunder
prior to the date of such termination.
 
 
-12-

--------------------------------------------------------------------------------

 
 
11.  Existing Rights. At the time of the sale of assets of WestPoint Stevens,
Inc. in August of 2005 in connection with its bankruptcy reorganization, it was
contemplated that a rights offering would take place for the issuance of Common
Stock at a purchase price of $8.772 per share (the “Existing Rights”). In
connection therewith the Purchaser agreed to purchase and the Company agreed to
sell to the Purchaser, at the same $8.772 price per share (the aggregate of the
actual amount required to be paid by the Purchaser following the completion of
the rights offering being referred to herein as the “Aggregate Payment Amount”)
a number of shares of Common Stock equal to that number of shares of Common
Stock with respect to which Existing Rights were not exercised in the rights
offering (such purchase by the Purchaser being referred to herein as the
“Post-Rights Offering Purchase”). In the event that the Purchaser or a Purchaser
Designee acquires Series A-2 Preferred Stock in accordance with this Agreement,
and if the Post-Rights Offering Purchase is to occur, then in lieu of the
Purchaser paying cash to acquire all or a portion of the Common Stock in the
Post-Rights Offering Purchase, the Company will, if so requested by the
Purchaser (which request the Purchaser may make or refrain from making in its
sole and absolute discretion) exchange Common Stock at the rate specified below
for up to a number of shares of Series A-2 Preferred Stock having an Accrued
Preference Amount (as used here and throughout this Agreement, the sum of (A)
Stated Value (as defined in the Certificate of Designation) and (B) an amount
equal to all accrued and unpaid dividends on the Series A-2 Preferred Stock to
be exchanged through the date of such exchange) equal to the Aggregate Payment
Amount (or any amount thereof not paid by the Purchaser in cash), thereby
satisfying in a cashless transaction both the redemption obligation of the
Company referred to above and the Aggregate Payment Amount obligation (or any
amount thereof not paid by Purchaser in cash) of the Purchaser in a Post-Rights
Offering Purchase. Such exchange will be at a rate of one share of Common Stock
for each $8.772 of Accrued Preference Amount of the Series A-2 Preferred Stock
so exchanged (subject to any adjustments to the $8.772 exercise price of the
Existing Rights for stock splits, combinations, subdivisions or other similar
structural changes to the Common Stock as set forth in the Existing Rights).
 
For the avoidance of doubt, the parties hereto acknowledge and agree that the
rights under this Section 11 may only be exercised by, and are for the exclusive
benefit of, American Real Estate Partnership, L.P., American Real Estate
Holdings Limited Partnership and their subsidiaries.


For example: If the amount of Common Stock to be acquired by the Purchaser
following the rights offering was 5,000 shares and if the Purchaser delivered
$10,000 in cash, and the Accrued Preference Amount per share of Series A-2
Preferred Stock was $100, then the number of shares of Series A Preferred Stock
to be delivered hereunder would be 338.6 shares, determined as follows:


5,000 shares minus ($10,000 ¸ 8.772) = 1,140


= 3,860 common shares remaining to be bought at $8.772 per share (an aggregate
$33,860 purchase price) which requires delivery of 338.6 shares of Series A-2
Preferred Shares having an Accrued Preference Amount of $100 per share.


 
-13-

--------------------------------------------------------------------------------

 
 
12.  Amendments. This Agreement may not be modified, amended or supplemented
except in a writing signed by the parties hereto.
 
13.  Governing Law. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT, AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER LEGAL THEORY),
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL IN ALL
RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO ANY
CONFLICTS OF LAW PROVISION THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION).
 
14.  Jurisdiction: BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO AND ACCEPTS THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE OR THE COURTS OF THE STATE OF DELAWARE FOR ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR ANY MATTER RELATING TO
IT, AND WAIVE ANY OBJECTION THAT SUCH PARTY MAY HAVE TO THE LAYING OF VENUE IN
ANY SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM OR DOES NOT HAVE
PERSONAL JURISDICTION OVER SUCH PARTY.
 
15.  Specific Performance. It is understood and agreed by the Company and the
Purchaser that money damages would not be a sufficient remedy for any breach of
this Agreement by any party hereto and each non-breaching party shall be
entitled, prior to termination of this Agreement in accordance with its terms,
to specific performance and injunctive or other equitable relief as a remedy of
any such breach, including, without limitation, an order of a court requiring
any party to comply promptly with any of its obligations hereunder.
 
16.  Headings. The headings of the Sections, paragraphs and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
 
17.  Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and representatives. The Company shall not assign its
rights, duties or obligations under this Agreement without the prior written
consent of the Purchaser. The Purchaser shall have the right to assign its
Commitment in the manner contemplated by Section 2(d) hereof, provided that no
such assignment to Purchaser Designees shall effect the Purchaser’s obligations
under this Agreement.
 
18.  No Third-Party Beneficiaries. This Agreement shall be solely for the
benefit of the parties hereto and no other person or entity shall be a third
party beneficiary hereof.
 
19.  Prior Negotiations; Entire Agreement. This Agreement constitutes the entire
agreement of the parties and supersedes all prior negotiations with respect to
the subject matter hereof, except that the parties hereto acknowledge that any
confidentiality agreements heretofore executed among the parties shall continue
in full force and effect.
 
 
-14-

--------------------------------------------------------------------------------

 
 
20.  Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense; provided, that in the
event of a termination by the Company pursuant to Section 10(b)(i), the
Purchaser will reimburse the Company for all fees and expenses paid by the
Company to Gordian Group LLC, and pay all fees and expenses owed to Gordian
Group LLC by the Company, in each case pursuant to the terms and conditions of
the Gordian Engagement Letter.
 
21.  Counterparts. This Agreement may be executed in any number of counterparts
by the parties on different counterparts signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties may
execute this Agreement by signing any such counterparts, and each such
counterpart, including a facsimile counterpart, shall for all purposes be deemed
to be an original.
 
22.  Severability. The illegality, invalidity, or unenforceability of any
provision of this Agreement under the law of any jurisdiction shall not affect
its legality, validity or enforceability under the law of any other jurisdiction
nor the legality, validity or enforceability of any other provision.
 
23.  Notices. All notices and other communications under this Agreement shall be
in writing, sent contemporaneously to all of the parties hereto, and deemed
given when delivered by hand or by facsimile during standard business hours
(from 8:00 a.m. to 6:00 p.m. Eastern time) at the place of receipt at the
addresses and facsimile numbers set forth below, with a copy to each person
identified thereon.
 

 
If to the Company, to:
       
WestPoint International, Inc.
 
28 East 28th Street, 8th Floor
 
New York, NY 10016
 
Fax: (212) 679-2931
 
Attention:
Donna Edbril,
Vice President and General Counsel
       
with copy to :
       
Wolf, Block, Schorr and Solis-Cohen LLP
 
250 Park Ave.
 
New York, NY 10177
 
Attention:
Robert E. Fischer (Fax: (212) 672-1101)
Martha Flanders (Fax: (212) 672-1115)
       
and to:

 
 
-15-

--------------------------------------------------------------------------------

 
 

       
Stroock & Stroock & Lavan LLP
 
180 Maiden Lane
 
New York, New York 10038
 
Fax: (212) 806-5600
 
Attention: 
Melvin Epstein
Patricia Perez
       
If to the Purchaser, to:
 
American Real Estate Partners
 
445 Hamilton Avenue
 
Suite 1210
 
White Plains, New York 10601
 
Fax: (914) 614-7001
 
Attention:
Felicia Buebel

 
24.  Survival. All representations, warranties and covenants and other
provisions made by the parties hereto shall be considered to have been relied
upon by the parties and shall survive the execution, delivery and performance of
this Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Subscription and Standby
Commitment Agreement to be executed as of the date first written above.
 
WESTPOINT INTERNATIONAL, INC.
                          By: /s/         

--------------------------------------------------------------------------------

Name:      
Title:
     

 
AMERICAN REAL ESTATE HOLDING LIMITED PARTNERSHIP
                          By: /s/         

--------------------------------------------------------------------------------

Name:      
Title:
     

 
 